Citation Nr: 9927326	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-06 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.  He died in October 1982.  His surviving spouse 
(hereinafter referred to as Effie), was in receipt of VA 
pension benefits for aid and attendance at the time of her 
death in December 1997.  The appellant in this action was a 
friend of Effie's who cared for her until her death and 
apparently paid her funeral and burial expenses.  

The Board notes that the claims file does not contain an 
appointment of a veterans service organization as the 
appellant's representative.  The appointment of the Kentucky 
Division of Veteran Affairs was promulgated by Effie in 
January 1992 and not by the appellant.  Accordingly, the 
Board finds that the appellant is unrepresented in this 
appeal.


REMAND

The Board finds that the appellant submitted additional, 
relevant evidence after the Statement of the Case which the 
RO has not taken into consideration.  The RO must consider 
all the evidence of record in making its determination.  See 
38 C.F.R. § 20.1304 (1998).  Enclosed with the appellant's VA 
Form 9, he submitted documentation from Louisville Medical 
Associates of additional medical expenses incurred by Effie 
in 1997 prior to her death.  The RO did not issue a 
Supplemental Statement of the Case with consideration of this 
additional evidence.

The Board notes that the only evidence of Effie's death is 
contained in a receipt from the funeral director of her 
burial expenses.  The claims file does not contain the 
required evidence of death, such as a copy of Effie's death 
certificate, and the appellant should be requested to submit 
such documentation.  See 38 C.F.R. § 3.211 (1998).

In addition, the RO apparently considered the initially 
reported medical expenses submitted by the appellant in 
January 1998 in VA Form 21-609 and VA Form 21-4138, 
calculated in the amount of $1,894.95.  These expenses appear 
to constitute payments for medical insurance and medications 
for Effie in 1997.  The RO used this amount in its February 
1998 rating action denying the appellant's claim.  However, 
in VA Form 21-8416, dated in April 1998, the appellant 
submitted a medical expense report of doctors visits and 
expenses for hearing equipment, paid by Effie in 1997, which 
amount to $2,438.32.  This larger amount was considered by 
the RO in the Statement of the Case.  Although neither of 
these amounts exceeds the estimated unreimbursed medical 
expenses of $2,555.00 used to calculate the pension payments 
allocated to Effie in 1997, the Board notes that the 
$1,894.95 amount and the $2,438.32 amount are for different 
medical expenses; the former was payment for medical 
insurance and medications and the later was payment for 
doctors visits and hearing equipment (and does not include 
the April 1998 bill from Louisville Medical Associates).  
Accordingly, the RO should reconsider the total medical 
expenses incurred by Effie in 1997 to determine if there were 
unreimbursed medical expenses in excess of the estimated 
amount of $2,555.00.

The Board notes that if there are any accrued benefits due to 
Effie based on unreimbursed medical expenses for the year 
1997, the appellant may be entitled to only so much of the 
accrued benefit as may be necessary to reimburse him for the 
expenses of Effie's last sickness or burial.  See 38 C.F.R. 
§ 3.1000(a)(4) (1998).  Evidence of record indicates that the 
appellant paid for some of Effie's funeral and burial 
expenses, although insurance covered most of the funeral 
expenses.

In light of the circumstances noted above, this case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the appellant 
and request a copy of Effie's certificate 
of death or other authorized evidence of 
her death.  In addition, the RO should 
request that the appellant submit any 
additional evidence of the medical 
expenses incurred by Effie in 1997.

2.  Thereafter, the RO should review all 
of the evidence of record, to include the 
evidence received in May 1998 and any 
additionally received evidence concerning 
the medical expenses incurred by Effie in 
1997.  After consideration of all the 
evidence of record, the RO should 
readjudicate the appellant's claim for 
accrued benefits.  If accrued benefits 
are due, the RO should consider the 
provisions contained in 38 C.F.R. 
§ 3.1000(a)(4).

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, he and any appointed representative 
should be furnished a Supplemental Statement of the Case and 
be afforded an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

		(CONTINUED ON NEXT PAGE)
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





